Citation Nr: 0024738	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-13 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had recognized service from November 1941 to June 
1942, and from April 1945 to June 1946.  He was a prisoner of 
war (POW) of the Japanese government from April to June 1942.  
The veteran died in January 1967, and the appellant is his 
widow.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which determined that no new and 
material evidence had been presented to reopen the claim.  
This case was previously before the Board in January 2000, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

In July 2000, the appellant submitted a written statement in 
support of her claim.  VA regulations provide that any 
pertinent evidence submitted by the appellant or 
representative which is accepted by the Board, under the 
provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under § 
19.37(b) of this chapter, must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1999).  After reviewing this evidence, the Board finds that 
the additional submission is not pertinent.  The 
correspondence merely reiterate contentions previously made 
by the appellant, and requests a favorable outcome of the 
issue on appeal.  The desire of the claimant for a favorable 
determination is manifest in her previous submissions, and 
she makes no pertinent evidentiary assertions.  Consequently, 
the Board finds that it is not necessary to refer this 
evidence to the RO for review before rendering a decision.  
38 C.F.R. § 20.1304(c) (1999).



FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
a May 1967 rating decision; no timely appeal therefrom was 
filed.

2.  Evidence received since the final, May 1967 RO rating 
decision includes clinical records not previously considered 
which bear directly and substantially on the specific matter 
under consideration regarding the issue of entitlement to 
service connection for the cause of the veteran's death and 
must be considered in order to fairly decide the appellant's 
claim.
                             
3.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

4.  The veteran had recognized service from November 1941 to 
June 1942, and from April 1945 to June 1946, which included 
internment as a POW for more than 30 days.

5.  The veteran died in January 1967, at the age of 50; the 
immediate cause of death was listed as terminal 
bronchopneumonia due to cerebrovascular accident (CVA), and a 
decubitus ulcer was listed as a significant condition 
contributing to death.

6.  Service connection was not in effect for any disability 
at the time of the veteran's death.

7.  The probative evidence of record shows that hypertension 
was causally related to service and that hypertension caused 
or contributed substantially and materially to cause the 
veteran's death. 

CONCLUSIONS OF LAW

1.  The May 1967 rating decision denying the claim of 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 4005(c) (West 1964) 
(now 38 U.S.C.A. § 7105 (West 1991 & Supp. 1999)); 38 C.F.R. 
§ 19.153 (1967) (now 38 C.F.R. § 20.1103 (1999)).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. §§ 5107, 5108 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.156 (1999).

3.  Hypertension was incurred in service and a service-
connected disability caused or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. §§ 
1110, 1310, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As noted above, the veteran was a POW from April to June 
1942, following the fall of Bataan, and was confined at 
O'Donnell Concentration Camp, Capas, Tarlac. 

An April 1945 physical examination report is negative for 
complaints or findings of beriberi or cardiovascular disease.  
An evaluation of the cardiovascular system was normal.  An 
Affidavit for Philippine Army Personnel, dated later that 
month, notes no wounds or illnesses incurred during service.  

In a November 1945 Affidavit for Philippine Army Personnel, 
the veteran gave a history of malaria, beriberi and dysentery 
from June 1942 to September 1942.  

A May 1946 separation examination report notes "slight 
hypotension," and blood pressure of 92/52.  The record is 
negative for beriberi or cardiovascular disease.

The veteran filed a claim of entitlement to service 
connection for high blood pressure in November 1964.  The RO 
denied the claim in January 1965.

The following month, the veteran submitted a November 1964 
report from Dr. R., indicating that he had treated the 
veteran for hypertension since November 1942.  Blood pressure 
of 200/120 was noted.

In May 1965, the veteran submitted an April 1965 affidavit 
from Dr. R., and a private medical certificate in support of 
his claim.  The affidavit from Dr. R. reports that he was 
interned in the POW camp with the veteran, and treated him 
for beriberi from July to December 1942.  He further related 
that he treated the veteran for hypertension since that time.  
The physician concluded that the veteran's "ailment was 
incurred and/or aggravated by his active service."  An April 
1965 private hospital certificate notes that the veteran 
received treatment earlier that month for an impacted cerumen 
of the right ear, and hypertension of unknown etiology.

A private medical report, submitted the following month, 
indicates that the veteran was admitted in April 1947 for 
treatment of hypotension and deafness.  The RO continued the 
denial of service connection for hypertension, and denied 
service connection for hypotension later that month.

In August 1965, the veteran submitted a private medical 
certificate indicating that he was hospitalized for treatment 
for deafness and essential vascular hypertension in November 
1947.

The veteran filed a notice of disagreement (NOD) with the 
June 1965 rating decision in October 1965.

A February 1966 report from Dr. R. notes blood pressure of 
210/140, and a diagnosis of essential hypertension.

An April 1966 report from Dr. C. indicates that he treated 
the veteran for hypertension for "at least six months in the 
year 1947."  The physician explained that the veteran was in 
"a semiconscious state with partial paralysis of one half of 
his body affecting the nature of speech."  The record notes 
that blood pressure was 210/100. 

In correspondence dated later that month, Dr. C. reported 
that the veteran experienced easy fatigability, loss of 
balance, hardship in swallowing food, and stiffening of the 
tongue during talking.  A diagnosis of "regarditation of 
muscles due to hypertension and rheumatism" was noted.  The 
physician concluded that the veteran was completely disabled, 
and recommended "hospitalization and complete rest."

A death certificate discloses that the veteran died at age 50 
in January 1967, with the immediate cause of death listed as 
terminal bronchopneumonia due to cerebrovascular accident 
(CVA), and a decubitus ulcer was listed as a significant 
condition contributing to death.

Service connection was not in effect for any disability at 
the time of the veteran's death.

The appellant filed a claim of entitlement to service 
connection for the cause of the veteran's death in February 
1967.

A field examination was conducted in April 1967, and a report 
was submitted later that month.

Service connection for the cause of the veteran's death was 
denied by a May 1967 rating decision.  The appellant was 
notified of that decision and her appeal rights.  While she 
voiced her disagreement with the decision in June 1967, she 
failed to perfect her appeal by filing a timely substantive 
appeal.  

Evidence submitted since the May 1967 rating decision denying 
service connection for the cause of the veteran's death 
includes copies of the veteran's service records, private 
medical records, and testimony from personal hearings in 
March 1998 and February 1999.  In that regard, private 
hospital records reflect treatment from June to July 1950 for 
a hemorrhage due to teeth extraction.

In October 1997, the appellant submitted duplicate copies of 
the veteran's service medical and personnel records, a 
September 1965 certification of hospitalization for treatment 
of deafness and malaria in August 1946, a September 1948 
hospital report reflecting treatment for furunculosis, a July 
1950 record relating to treatment for malaria, a February 
1966 affidavit from Dr. R. regarding treatment of the veteran 
during service for malaria, deafness and rheumatism, and a 
copy of the veteran's death certificate.

During a March 1998 personal hearing, the appellant testified 
that she had no further evidence to submit because the 
veteran's physician and "other possible witnesses" were 
deceased.  Transcript (T.) at 1.

The appellant submitted duplicative copies of the veteran's 
service records in July, August and October 1998.

During a February 1999 personal hearing, the veteran's 
daughter testified that the veteran experienced beriberi in 
service, and that beriberi heart disease ultimately caused 
his death in 1971.  T. at 3-4 and 7.  Consequently, she 
suggested that service connection for the cause of the 
veteran's death is warranted under 38 C.F.R. § 3.309(c).  T. 
at 6 and 12. 

A March 1999 affidavit from a service comrade reports that he 
was interned as a POW with the veteran in 1942, and recalled 
hearing the veteran complain of "disordered heartbeatings," 
difficulty breathing, and chest pains.  He explained that he 
periodically gave the veteran massages to ease the pain.  He 
opined that the veteran's chest pains were due to "tensions 
and hardships" he encountered as a POW.  The comrade 
reported observing swelling of both of the veteran's legs, 
and suggested that this resulted from malaria.

In an April 1999 affidavit, the appellant maintained that the 
veteran experienced ischemic heart disease, beriberi, edema, 
"swelling of the legs, feet or ankles," dysentery, and 
malaria during his captivity as a POW.  Therefore, she 
concluded that service connection for the cause of the 
veteran's death is warranted.  In support of her claim, the 
appellant once again submitted copies of the veteran's 
service medical records. 

Copies of the veteran's terminal hospitalization records were 
associated with the claims folder in July 1999.  These 
records indicate that the veteran was admitted in November 
1966 for treatment for a recent CVA (thrombosis), left 
hemiparesis, and incontinence.  The veteran died in January 
1967.  The final assessment was CVA, "probably due to 
arteriosclerosis," left hemiplegia, bronchopneumonia, 
hypertensive vascular disease, and decubitus ulcers of the 
lumbosacral areas.

The RO continued the denial of the appellant's claim in 
August 1999.  At that time, the RO determined that "[t]he 
only time when a CVA is secondary to a heart disease is when 
an embolus is considered the cause of stroke."  The RO 
concluded that "the etiology of [the veteran's] stroke [wa]s 
due to hypertension, not ischemic heart disease, and 
thrombosis, obstruction of an artery to the brain and not 
within the heart."  The RO cited as authority Dorland's 
Illustrated Medical Dictionary, 27th Edition, pp. 137, 138, 
1718 and 1808, and The Merck Manual, 16th Edition, p. 413.

The Board remanded the case to the RO for further development 
in January 2000.  In particular, the Board directed the RO to 
obtain a medical opinion as to whether the veteran had 
ischemic heart disease due to beriberi in service, and, if 
so, whether this disease caused or contributed substantially 
or materially to cause his death.

In a February 2000 statement, Dr. D. certified that "[b]eri-
beri disease is casually related to ischemic heart disease 
and therefore considered as a material and substantial cause 
of death."  He reported treating the veteran sometime in 
1960 or 1961 for several diseases, including "malaria, 
ulcer, hypertension and beri-beri, among others."

In response to the RO's request for copies of the veteran's 
treatment records, Dr. D. submitted an affidavit in April 
2000.  Therein, he reported treating the veteran during the 
1960s for "malaria, chest pain with breathing difficulties, 
swollen legs and other viral disease," and opined that "all 
these diseases were afflicted while he was a prisoner of war 
and during his stay in the jungle during WWII."  The 
physician noted that there were no medical treatment records 
for the veteran, and explained that the usual practice during 
the 1960s was "only to issue...prescriptions."  He related 
that he "humbly regret[ted] the unavailability of the 
veteran's clinical records," but prepared the affidavit to 
"the best of [his] knowledge."

According to a May 2000 VA medical opinion, a review of the 
veteran's claims folder revealed that he was treated on 
several occasions for hypertension with blood pressure levels 
as high as 200/120.  The physician noted that he was 
hospitalized in November 1966, with an admission diagnosis of 
old CVA with left-sided weakness, hypertensive vascular 
disease, decubitus ulcer, and pulmonary tuberculosis, and 
reported that "[t]he information establishes the diagnosis 
of hypertension."  She explained that hypertensive 
individuals with diastolic blood pressure greater than 109 
are at risk of developing accelerated atherosclerosis, and 
mortality is due to coronary heart disease in approximately 
50 percent of the cases, and to stroke in approximately 30 
percent of the cases.  According to the report, hypertension 
can increase left ventricular wall tension, leading to 
structural, biochemical and physiological changes in the 
myocardium and, together with accelerated atherosclerosis in 
the coronaries, can lead to ischemic heart disease.  
Consequently, the physician opined that it was likely that 
the veteran had ischemic heart disease at the time of his 
death.  She pointed out that the death certificate listed the 
antecedent cause of death as terminal bronchopneumonia due to 
a cerebrovascular accident, with decubitus ulcers as a 
contributing factor.  Based on findings from the admitting 
physical examination, she determined that "this diagnosis 
[wa]s most likely."  The physician opined that the veteran 
"could have died of septicemia due to his moribund state," 
and concluded that "ischemic heart disease could not have 
contributed substantially to his demise."

Based on this evidence, the RO continued the denial of 
service connection for the cause of the veteran's death in 
June 2000.


Analysis

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to
service connection for the cause of the 
veteran's death.

As indicated above, service connection for the cause of the 
veteran's death was denied by a May 1967 rating decision.  
The appellant was notified of that decision and her appeal 
rights.  While she filed a NOD with the decision in June 
1967, she failed to perfect her appeal by filing a timely 
Form 9.  See 38 U.S.C.A. § 4005(c) (West 1964) (now 
38 U.S.C.A. § 7105 (West 1991 & Supp. 1999)); 38 C.F.R. 
§ 19.153 (1967) (now 38 C.F.R. § 20.1103 (1999)).  
Accordingly, the May 1967 rating decision denying service 
connection for the cause of the veteran's death became final 
and is not subject to revision on the same factual basis, but 
may be reopened on the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 
3.156(a); Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  See also Winters v. West, 12 Vet. App. 203 (1999), 
rev'd on other grounds, sub nom. Winters v. Gober, No. 99-
7108 (Fed. Cir. July 26, 2000); Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Since the RO decision in May 1967, numerous pieces of 
evidence have been submitted or otherwise associated with the 
claims file.  Much of this evidence is new in that it has not 
been previously considered in connection with this claim.  In 
particular, the new evidence includes copies of the veteran's 
terminal hospitalization records from November 1966 to 
January 1967, private medical reports dated in February 2000 
and April 2000, and a May 2000 VA medical opinion.  The Board 
finds that this new evidence potentially sheds light on the 
circumstances surrounding the veteran's death, and will 
proceed on the premise that this evidence is material under 
the ambiguous guideline set out in Hodge. 

Given the nature of the veteran's claim, the Board will 
proceed on the premise that there is new and material 
evidence sufficient to reopen the claim of service connection 
for the cause of the veteran's death.  In view of the 
foregoing, the Board will review the claim de novo.

II.  Entitlement to service connection
for the cause of the veteran's death

A review of the record indicates that the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(a).  
This preliminary finding is based on the veteran's status as 
a former POW, and medical evidence suggesting that he may 
have had ischemic heart disease due to beriberi in service (a 
disease recognized as specific to former POWs under the 
applicable regulations), which caused or contributed 
substantially or materially to cause his death.  See 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Therefore, the next question before the Board is whether the 
VA has fulfilled its duty to assist the appellant.  The VA 
has a duty to assist the appellant in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1999).  That duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the 
individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
"Full compliance with the (statutory duty to assist) also 
includes VA assistance in obtaining relevant records from 
private physicians when (the appellant) has provided concrete 
data as to time, place, and identity."  Olson v. Principi, 
3 Vet. App. 480, 483 (1992)(emphasis added).  The Board finds 
that the VA has fulfilled its duty to assist the appellant in 
the obtaining of all pertinent medical records which would 
support this claim.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a).  In order to show that a disability is proximately 
due to or the result of a service-connected disease or 
injury, the appellant must submit competent medical evidence 
showing that the disabilities are causally-related.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1133 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307, 3.309 (1999).  Where there is affirmative 
evidence to the contrary, or evidence to establish that an 
intercurrent injury or disease which is a recognized cause of 
any of the disease within the purview of section 1112 of this 
title, has been suffered between the date of separation from 
service and the date of onset of any such diseases, or the 
disability is due to the veteran's own willful misconduct, 
service connection pursuant to section 1112 will not be in 
order.  38 U.S.C.A. § 1113 (West 1991 & Supp. 1999).

When a former prisoner of war who was interned or detained as 
such for not less than 30 days incurs avitaminosis, chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes, beriberi, or beriberi heart disease, to include 
ischemic heart disease in a former prisoner of war who 
experienced localized edema during captivity, to a degree of 
10 percent or more at any time after service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  These presumptions are rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In the instant case, the appellant contends that the 
veteran's ischemic heart disease had its onset during his 
captivity as a POW, and that this disorder caused or 
contributed substantially or materially to cause his death.  
However, as a lay person, she is not qualified to furnish 
medical opinions or diagnoses.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, her opinion that the veteran's 
death was related to ischemic heart disease incurred during 
his captivity as a POW is not competent evidence.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board has evaluated the medical evidence for and against 
the claim in detail.  The evidentiary assertions made by the 
appellant as a lay party as to medical diagnosis or causation 
are not competent and therefore are not for consideration in 
this context.  

The primary theory of entitlement pressed on appeal is that 
the veteran's death was related to the beri beri he 
reportedly experienced as a prisoner of war.  The medical 
evidence in support of the appellant's claim includes the 
veteran's terminal hospitalization records from November 1966 
to January 1967, and private medical reports from Dr. D. 
dated in February 2000 and April 2000.  In that regard, 
terminal hospitalization records indicate that the veteran's 
CVA was "probably due to arteriosclerosis."  In February 
2000, Dr. D. reported treating the veteran for hypertension 
and beriberi in 1960 or 1961, and noted that "[b]eri-beri 
disease is casually related to ischemic heart disease and 
therefore considered as a material and substantial cause of 
death."  In an April 2000 response to the RO's request for 
copies of the veteran's treatment records, Dr. D. explained 
that it was not his "usual practice" to maintain these 
records.  Nevertheless, he asserted that he treated the 
veteran during the 1960s for "malaria, chest pain with 
breathing difficulties, swollen legs and other viral 
disease," and opined that "all these diseases were 
afflicted while he was a prisoner of war and during his stay 
in the jungle during WWII."  The physician noted that he 
prepared the statement to "the best of [his] knowledge."

These records provide no evidence to support their opinions, 
and offer no supporting rationale.  Further, it does not 
appear that these physicians had the opportunity to review 
all of the medical evidence of record in determining the 
cause of the veteran's death.  In fact, Dr. D. has 
acknowledged that he did not maintain medical records for 
treatment of the veteran in the early 1960s, and indicated 
that his medical opinions were based solely on his 
recollection of events occurring nearly 40 years earlier.  
The Board finds that on the facts of this case, the opinion 
based solely on unsupported remote recollection of events so 
long in the past lacks substantial probative weight.  

On the other hand, the VA examiner who provided a medical 
opinion in May 2000 reviewed the veteran's entire claims 
folder, including the terminal hospitalization records, 
before providing an opinion regarding the cause of the 
veteran's death.  The physician determined that while the 
veteran likely had ischemic heart disease at the time of his 
death, the disease was related to hypertension rather than 
his interment as a POW.  She opined that the veteran "could 
have died of septicemia due to his moribund state," and 
concluded "[t]he ischemic heart disease could not have 
contributed substantially to his demise."  The physician 
provided a detailed rationale for her medical opinions.  The 
Board must point out that the physician effectively provided 
two reasons why a service-connected disability did not cause 
or contribute substantially and materially to cause death.  
The first was that the veteran's ischemic heart disease was 
in reality in this case due to hypertension, not events in 
service, including beri.  Second, the physician found that 
ischemic heart disease, even if present, did not contribute 
substantially to the veteran's death.  The opinion, however, 
does not clearly rebut the death certificate that indicates a 
CVA contributed significantly to cause death.  

The Board's inquiry is not limited to the theory of 
entitlement favored or pursued by the claimant.  The record 
also contains extensive medical records dated from May 1947 
through 1957 documenting numerous elevated blood pressure 
readings.  Thus, there is in this matter independent, 
indisputably authentic documentation demonstrating that 
hypertension was manifest within one year after service 
separation in June 1946, albeit not to a compensable degree.  
The record also contains a statement from Dr. R. reporting 
that he treated the veteran for hypertension since 
approximately the later end of 1942.  While Dr. R's statement 
was not supported by contemporaneous records, and thus 
ordinarily might be suspect, the post service records clearly 
showing hypertension in an individual then of relatively 
young age so very soon after service lend credence and weight 
to Dr. R's. report.  Dr. R. also provided an opinion that 
hypertension was related to service.  The VA physician has 
opined that the veteran's ischemic heart disease was due to 
hypertension.  The death certificate states that the 
immediate cause of death was terminal bronchopneumonia due to 
a CVA.  In August 1999, the RO determined that "[t]he only 
time when a CVA is secondary to a heart disease is when an 
embolus is considered the cause of stroke."  The RO 
concluded that "the etiology of [the veteran's] stroke [wa]s 
due to hypertension, not ischemic heart disease, and 
thrombosis, obstruction of an artery to the brain and not 
within the heart."  The RO cited as authority Dorland's 
Illustrated Medical Dictionary, 27th Edition, pp. 137, 138, 
1718 and 1808, and The Merck Manual, 16th Edition, p. 413.  
In sum, the Board finds that there is thus competent and 
credible evidence that hypertension, present very soon after 
service, was related to service.  There is also competent and 
credible evidence that hypertension was causally related to 
the CVA that caused death.  The record does not contain 
competent evidence of such weight as to clearly preponderate 
against this chain of evidence in support of the claim.  
Under the benefit of the doubt doctrine, the appellant 
prevails in these circumstances.  38 U.S.C.A. § 5107(b).

ORDER

New and material evidence having been presented in support of 
the claim of service connection for the cause of the 
veteran's death, the claim is reopened.

Service connection for the cause of the veteran's death is 
granted.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

